CONLAN, J.
Appeal from a judgment entered upon a verdict, and from an order denying a motion for a new trial. The action was brought for an alleged breach of a contract of employment; plaintiff alleging in the complaint that the defendants employed the plaintiff as a foreman for a period of one year from March 8, 1897, and wrongfully discharged him on June 19, 1897. The answer was a general denial. There is in this case, as shown by the record before us, a sharp conflict of evidence upon the vital question upon which the cause of action hinges. The plaintiff is corroborated in his assertion of what the contract was, and all of the surrounding circumstances tend to show that there was a reason for the alleged yearly hiring. It was clearly proven that he had been offered a yearly contract at §30 per week, when he was only employed by the defendants on a weekly hiring of §25. His services were admitted to be valuable, and it would be but reasonable to suppose that the defendants desired to secure them for themselves. He was on the eve of leaving their employ, and therefore, in order to satisfy his demands, is it unreasonable to suppose the concession was made? The plaintiff says he was willing to waive the additional §5 per week in order to secure a permanent position with the defendants,—a position from which he could not be suddenly discharged without reason, —and they had represented to him the uncertainties of the business venture of the firm who had sought his services at the advanced rate. We do not think that it was incompetent, and certainly not immaterial, for the plaintiff to be permitted to prove the terms of the contract at §30 per week, in view of the position taken by the defendants upon the trial.
The charge to the jury was eminently fair to the defendants, and this is really conceded by them, because no exception was taken thereto, nor was any request made in their behalf for any charge therein. So that we have a case submitted to a jury upon the sharp conflict of evidence, with no exception taken thereto; and, sitting here in review of what took place at the trial, and with the record before us, which has received careful consideration, we are unable to say that any error was committed upon the trial which is prejudicial to the defendant.
The judgment and order appealed from must therefore be affirmed, with costs. All concur.